On Petition for Eehearing.
Hackney, J.
The appellee the Frankfort, St. Louis and Toledo Eailroad Company has presented an earnest petition for a rehearing. The only question presented which did not receive full consideration on the original hearing, is as to the effect of a notice given by Moses Bradford at the time of the foreclosure sale mentioned in the original opinion, to the purchasers, to the general effect that he held paid up stock in said company; that he had paid taxes voted in aid of the construction of said road; that the then existing consolidation of said company with the Toledo, Delphos and Burlington Eailroad Company, and the Toledo, Cincinnati and St. Louis Eailroad Company, was not legal and that he would “contest the validity” of the alleged consolidation. The effect of this notice, it is insisted, was to preclude the *396purchasers, the subsequent consolidated companies, the mortgage bond holders, and the public from asserting the estoppel held by us in the original opinion to be effective against this petitioner. At most, this general notice could not affect the public interests which are held of paramount importance. Nor are we advised of its effect upon subsequent investors by consolidation and by purchase of bonds who are not claimed to have been advised of it. The weakness of the notice is not alone in its failure to advise of a single instance in which any of the original proceedings for and of consolidation were irregular or invalid, but its further weakness is in the declaration of claimed rights, not of the petitioner but of Bradford, whose own participancy in the acts of which he complained were then known and have since been held to close his mouth to question their validity. As to the rights of the petitioner, and as to those of Bradford, we can as well say, the notice gave no warning not contained in the corporation records, as disclosed by the allegations of the answers. We are not advised by the record nor by argument of counsel that the Bradford notice put any one upon inquiry as to matters not apparent upon the face of the proceedings of consolidation, and, conceding that the petitioner may avail herself of Bradford’s notice, its effect was but to advise of those things set up in the answers which we have held sufficient against the charge of invalidity. Above all, however, this notice could not excuse the petitioner against her six years of silence and inactivity which have permitted public interests to- attach, which public interests, as we held in the original opinion, forbid the present attack upon the new corporation by consolidation.
This result was, we think, correctly reached upon the theory that it was unimportant whether the organization *397of the hoard of directors, consisting of five members, was valid or not, and whether their call of the stockholders’ meeting was regular or not. It is therefore unimportant to consider now the regularity of that hoard’s proceeding as insisted upon by the petitioner.
Filed October 30, 1895.
The petition for a rehearing is overruled.